Title: To Benjamin Franklin from Mary Hewson, 13 January 1783
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


Dear Sir.Kensington Jan. 13. 1783
I received eleven little books for which I thank you. But why was there not one line with them? My poor mother was much disappointed, and I believe imagined that I did not speak truth when I told her there was no letter in the parcel. I know you will pay the tribute of a sigh for the loss of one who loved you with the most ardent affection. She lingered under a most painful disorder many weeks, and departed the first day of this year. I have the satisfaction to think she had every alleviation her illness could admit, and more than she could have had if I had not come to this place, therefore I am well recompensed for moving. My dear Children are all well. My boys are at home now for their holidays.
I have heard that you are out of health. I wish you would give me a line, and if you can contradict that report I shall rejoice. Believe me Dear Sir Your affectionate humble Servant
Mary Hewson

In the last letter my mother received from you, you desired to be informed of the Pearces. Poor Sally died above a year ago, and left four children. The Grandfather Franklin has taken the boy. The three girls remain at Richmond, very poorly supported, for the Father has not succeeded in his business, and is now out of employ. The old folks were obliged to give up their Farm. I wish we could have made up a Peace, for I think James might do in America. But I suppose till hostilities cease there can be no opening for him & his family.

 
Addressed: A Monsieur / Monsieur franklin Ministre / plenipotentiaire des Etats unis / d’amerique, / A Passy.
